Citation Nr: 1609670	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to June 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied entitlement to service connection for a back condition.

In July 2010, within the one-year appeal period, the Veteran provided a statement in which he described how he incurred a back disability during service while fixing a truck in Germany.  This lay evidence was obviously not considered by the RO at the time of the December 2009 rating decision, which denied the claim, in part, due to the lack of evidence of any in-service injury.  Moreover, the statement relates to an unestablished fact necessary to substantiate the claim.  

The RO construed the July 2010 statement as a claim to reopen, and again denied service connection for a lumbar spine disability in an October 2010 rating decision, which the Veteran appealed.  However, the Board concludes that, given the new and material evidence provided in the July 2010 statement, the December 2009 rating decision never became final, and the current appeal stems from that initial December 2009 rating decision.  See 38 C.F.R. § 3.156(b).

The Veteran provided testimony before the undersigned at the RO in February 2015.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, given the evidence of a current lumbar spine disability, and the Veteran's competent and credible reports of an in-service low back lifting injury while fixing a vehicle, the Board finds that a VA examination must be provided in order to assess the nature and etiology of the Veteran's lumbar spine disability.  

All outstanding records of ongoing VA treatment should also be obtained.  Additionally, the Veteran should be provided an opportunity to identify the private provider who treated his back in the 1990s.  See Board Hearing Transcript at 7.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records dated since July 2012 and associate them with the claims file.  

2.  With any necessary assistance from the Veteran, obtain all records of private treatment of his back disability, to include any treatment in the 1990s from a provider in Anniston, Alabama.  See Board Hearing Transcript at 7.

3.  Then schedule the Veteran for a VA examination with a qualified physician to determine the nature and etiology of any current back disability.  Access to the claims file, including this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  All indicated tests should be completed.  

For any lumbar spine disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disability had its onset in service or is otherwise related to a disease or injury in service, including the reported lifting injury while fixing a vehicle therein.  

The examiner should provide a complete rationale for any opinion rendered that takes into account the Veteran's reported history.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

4.  Then readjudicate the claim, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



